United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                           June 3, 2004
                          _______________________
                                                                Charles R. Fulbruge III
                               No. 03-50312                             Clerk
                           _______________________


UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                   versus

AVELINA RAMOS-LOERA,

                                                Defendant-Appellant.

______________________________________________________________________________

               Appeal from United States District Court
                   for the Western District of Texas
                         USDC No. P-02-CR-204-ALL
______________________________________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and PICKERING, Circuit Judges.

PER CURIAM:*

      Avelina Ramos-Loera (Ramos) entered a conditional guilty

plea to possession of marijuana with intent to distribute.               She

contends on direct appeal that the district court erred in

refusing to suppress evidence found by and statements made to a

Border Patrol agent after an illegal stop of the vehicle driven

by Ramos.

      In reviewing the district court’s ruling on a motion to

suppress, the district court’s findings of fact are accepted

unless clearly erroneous, but the district court’s ultimate

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
conclusion as to the constitutionality of the law enforcement

action is reviewed de novo.    United States v. Jacquinot, 258 F.3d
423, 427 (5th Cir. 2001).   This court must review the evidence in

the light most favorable to the prevailing party.    Id.

     The district court’s factual findings regarding whether

Agent Jose Castillo had reasonable suspicion to stop Ramos’s

vehicle were not clearly erroneous.   The stop occurred close to

the border, in a remote and unpopulated area known for smuggling,

shortly after the activation of a sensor.    Id. at 428-29.   The

agent indicated a knowledge of the area and smuggling activities.

See United States v. Aldaco, 168 F.3d 148, 151-52 (5th Cir.

1999).   The agent was familiar with the people who usually

traveled on this road and did not recognize Defendant-Appellant.

In light of the totality of the circumstances, the district court

did not err in concluding that Agent Castillo had reasonable

suspicion to stop Ramos’s vehicle.    The judgment of the district

court is therefore AFFIRMED.

     AFFIRMED.




                                 2